
	
		II
		112th CONGRESS
		1st Session
		S. 476
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To discontinue the Voice of America: Radio Marti and
		  Television Marti broadcasts to Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcast Savings
			 Act.
		2.Discontinuation of
			 Radio Marti and Television Marti broadcasts to Cuba
			(a)Radio
			 Broadcasting to Cuba ActThe
			 Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.) is repealed.
			(b)Television
			 Broadcasting to Cuba ActThe
			 Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.) is
			 repealed.
			
